Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 1 of 23 PageID #: 1355




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                          SOUTHEASTERN DIVISION


 ELVISA DJEDOVIC,                         )
                                          )
                  Plaintiff,              )
                                          )
 v.                                       ) No. 4:19 CV 2362 RWS
                                          )
 ANDREW M. SAUL,                          )
 Commissioner Social Security             )
 Administration                           )
                                          )
                  Defendant.              )


                         MEMORANDUM AND ORDER

      Plaintiff Elvisa Djedovic brings this action pursuant to 42 U.S.C. §§ 405(g)

seeking judicial review of the Commissioner’s decision denying her application for

a period of disability and disability insurance benefits. Because the

Commissioner’s final decision is supported by substantial evidence on the record

as a whole, I will affirm the decision of the Commissioner.

      BACKGROUND

      On November 23, 2016, Plaintiff Djedovic protectively filed an application

for a period of disability and disability insurance benefits pursuant to Title II, 42

U.S.C. §§ 401 et seq. [Tr. 96-98] On November 28, 2016, Djedovic filed her

application summary which alleged that her disability began on July 15, 2015. [Tr.
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 2 of 23 PageID #: 1356




166-167] Djedovic’s application was denied on initial consideration. [Tr. 99-105]

Subsequently, she requested a hearing before an Administrative Law Judge (ALJ).

Djedovic, accompanied by counsel, attended the hearing on September 18, 2018.

[Tr. 52] On February 12, 2019, the ALJ issued a decision denying Djedovic’s

application concluding that Djedovic was not under a disability. [Tr. 31] On June

26, 2019, the Appeals Council denied Djedovic’s request for review. [Tr. 1]

Djedovic asserts that she is disabled due to post-traumatic seizures, post-

concussive headaches, depression, anxiety, and limitations with her memory and

concentration. [Tr. 57]

       Djedovic filed the present appeal for judicial review, seeking an award of

benefits because: 1) the ALJ posed an improper hypothetical to the vocational

expert by omitting impairments regarding Djedovic’s concentration, persistence,

and maintenance of pace; 2) the ALJ failed to give deference to one of Djedovic’s

treating physician’s opinions.

       Administrative Record

       For evidentiary purposes, I have considered Djedovic’s’s Statement of

Uncontroverted Material Facts [Doc. 10-1] and the Commissioner’s Statement of

Additional Material Facts [Doc. 13-2] Both parties admit these facts with

clarifications.


                                          2
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 3 of 23 PageID #: 1357




      Djedovic was born on November 4, 1981. She was 36 years old at the time

of her hearing before the ALJ. She completed a couple of years at college. Her

past employment included working as an assembler at factory, a nurse’s assistant, a

daycare center worker, a cashier, a customer service manager, a machine operator,

and a housekeeper. [Tr. 63-64] The injury that led to her disability claim arose

when she was working as a housekeeper in a commercial building. On July 15,

2015, she hit her head on a metal box while getting up from a kneeling position.

[Tr. 465] She started getting dizzy and felt faint. She was taken to Des Peres

Hospital where she was diagnosed with a concussion. She had a CT scan which

was negative. [Tr. 254]

      On July 16, 2016, Djedovic was seen at Concentra Medical Center (for a

worker’s compensation evaluation) where she was diagnosed with cervical strain,

vertigo, a closed head injury, and concussion. [TR. 264] The encounter report

noted “No work, Mental and physical rest” and a follow-up appointment in a week.

She was prescribed Metaxalone (a muscle relaxant). On July 23, 2015, Djedovic

returned to Concentra for her follow-up appointment. She reported that she was

having headaches and was dizzy and vomiting almost every night. [Tr. 266] The

medical report of the visit notes “no confusion” and that her judgement and insight

were normal. She remained off work and told to return in ten days for a follow up

exam. She was prescribed ibuprofen for pain and an anti-nausea medication. On
                                         3
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 4 of 23 PageID #: 1358




July 31, 2015, she returned to Concentra for her follow-up appointment. She

reported that she had dizziness, cognitive impairment, headache, nausea,

depression, and sleep disturbance. [Tr. 273] The report noted that she had

impaired concentration, impaired sequencing ability and impaired cognitive speed,

and that she was depressed. No medications were prescribed. She was released to

perform modified work.

      On August 11, 2015, Djedovic made an unscheduled visit to Concentra. She

reported that her dizziness symptoms were getting worse and that she had fallen

twice that day and three times the previous day. [Tr. 275] Her husband told her

that she had two episodes that looked like seizures where she had fallen and had

shaking. She reported that she lost consciousness but that the episodes only lasted

a few seconds and that she was lucid immediately afterwards. Her exam revealed

impaired balance and a positive Romberg’s sign (able to stand with feet together

with eyes open but sways or falls when eyes closed). Her judgement and insight

were found to be normal as were her mood and affect. She was prescribed

etodolac (reduces pain and swelling), tramadol hcl (a pain medication), and

medication for nausea and dizziness. On August 19, 2015, Djedovic returned to

Concentra for a follow-up appointment. She reported continuing issues with

dizziness and passing out. Her judgment and insight were deemed to be normal.

She was referred to a neurologist. [Tr. 278-279]
                                         4
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 5 of 23 PageID #: 1359




      Shortly thereafter, from August 31, 2015 through September 2, 2015,

Djedovic was hospitalized at St. Anthony’s Medical Center after an episode in

which she lost consciousness. [Tr. 312] She was diagnosed with “possible

syncope or seizure and unspecified hypotension. A CT scan of her head and her

EEG were both normal. [Tr. 314] Her EKG and echocardiogram were both

unremarkable. Her headaches and dizziness were noted as chronic and likely

caused by her work injury concussion. The hospital’s report noted she has been

treated conservatively post-concussion. [Tr. 315] Her coordination and gait were

deemed to be normal. Her judgment and though content and her mood and affect

were all deemed to be normal. [Tr. 317] Djedovic was prescribed anti-epileptic

medications. [Tr. 570] On September 8, 2015, Djedovic was seen by neurologist

David Peeples, M.D. for an independent medical exam. [Tr. 905] She reported

that she has not had any further spells since taking the anti-seizure medication.

      On November 12, 2015, Djedovic was seen by SLUCare physician Karen

Woodson, M.D. [Tr 404] Djedovic reported that since her discharge from the

hospital on September 2nd she had not has any episodes of syncope (fainting) but

had small episodes of dizziness. She was provided with a heart monitor to check

for arrythmia. On January 20, 2016, Djedovic was seen at SLUCare by Yi Pan,

M.D. [Tr. 412] She reported that her episodes of syncope were reduced to 2-3

times a month, her last episode occurring two weeks ago. She reported headaches
                                          5
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 6 of 23 PageID #: 1360




which woke her up at night. She was Romberg positive (got dizzy when her eyes

were closed) and of a fainting episode. Her gait was “unstable on tandem and toe

walking.” Djedovic reported feeling unbalanced since her work accident and

feeling dizzy when she stands for long periods of time. [Tr. 413] She was

diagnosed with post-concussion syndrome.

      On February 8, 2016, Djedovic was seen by Emily Doucette, M.D. at the

South County Health Center. She was diagnosed with having an “odd

constellation of syncope, headache, and some convulsions after a head injury.”.

[Tr. 970] Her mood and affect here noted as depressed but her judgment and

insight were deemed appropriate. Doucette recommended ibuprofen for the

headaches and counseling for depression. A follow-up appointment was

recommended for late April or early May.

      On March 24, 2016 Djedovic went to a follow-up visit at SLUCare. [TR.

424] She reported that she was having a seizure spell once per week. Her EEG

was normal and her MRI, conducted at the previous visit, was normal. Her

memory, concentration, comprehension, and articulation were all noted as normal.

Her prescription of Topamax (for seizures) was increased to a 100 mg dose. On

April 6, 2016, Djedovic was seen at Barnes Hospital to receive a continuous EEG

monitoring device in an attempt to capture one of her syncope episodes. [Tr. 364]

Her motor skills were found to be normal and she was Romberg negative (no
                                         6
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 7 of 23 PageID #: 1361




dizziness when eyes closed). She was alert and oriented and her mood was

“pleasant.” She did not have any seizures while under EEG monitoring. [Tr. 366]

      On April 25, 2016, Djedovic returned to the South County Health Center for

a follow-up visit with Dr. Doucette. She sought treatment for depression. She was

found to be alert and cooperative but depressed and sad (but not anxious). Her

judgment and insight were intact. She was told to take ibuprofen for her

headaches, continue with Topamax for her seizure like symptoms, and prescribed

an antidepressant (and SSRI) and recommended to therapy for her depression. On

May 25, 2016, Djedovic was seen again by Dr. Doucette for depression. [Tr. 964]

She was alert an cooperative and her judgment and insight were intact. Her

depression was improving with the antidepressant medication and she was

planning on seeing a therapist soon. Djedovic reported a decrease in her seizures

but still had headaches. [Tr. 963]

      On August 7, 2016, neurologist David Peeples, M.D. conducted an

independent medical evaluation of Djedovic through a physical exam and a review

of her medical records to date. He found Djedovic to be alert and oriented, her

mood appeared to be appropriate, and she had no memory issues. [Tr. 375] Dr.

Peeples observed that Djedovic gait was slow and guarded when under direct

observation but much more free and fluid when indirectly observed. [Tr. 376] He

stated that an EEG recording was needed to determine whether Djedovic’s spells
                                         7
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 8 of 23 PageID #: 1362




were truly epileptic or behavioral/situational/or self-motivated. However, based on

the presumptive diagnosis of seizures Dr. Peeples recommended that Djedovic

should not drive until she has been without spells for six months.

      On August 19, 2016, Djedovic returned to SLUCare for a follow-up visit

with Dr. Pan. [Tr. 431] Her last EEG was noted to be normal although she again

had a positive Romberg and unsteady gait. She was told to increase her Topamax

dosage at night to 150 mg to help with her seizure as well as her headaches.

      On August 24, 2016, Dr. Doucette wrote a three-sentence letter addressed to

“whom it may concern” in which she stated that Djedovic was being treated for

“posttraumatic epilepsy and traumatic brain injury” and that she was not medically

fit to work. [Tr. 955] On August 30, 2016, Djedovic went to a follow-up

appointment at South County Health Center. [Tr. 960] She was feeling depressed

but it was revealed that she had stopped taking her antidepressant medication

because she had been traveling outside the country for about two months. She

agreed to restart her antidepressant that day.

      On Novmber 11, 2016, Djedovic returned to SLUCare for a follow-up

appointment with Dr. Pan. [Tr. 441] Her seizure frequency was noted as every 1-

2 months. She reported her headaches as not controlled and her sleep remained

poor. Her Topamax dosage was increased to 150 mg in the morning and to 200 mg

at night. An MRI scan was noted as not having any findings to explain Djedovic’s
                                           8
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 9 of 23 PageID #: 1363




symptoms. She was told not to drive until she was seizure free for six months.

[Tr. 447]

      On December 1, 2016, Djedovic was seen by Robert Poetz, D.O. and

reported her seizures were occurring less frequently since her medication dosage

was increased. [Tr. 990] Her last seizure occurred a month earlier. But she still

has headaches that woke her at night and made her depressed.

      On February 16, 2017, Djedovic was admitted to the South County Health

Center for three days for a scheduled seizure screening. [Tr. 1044] She had no

complaints other than a mild headache. She reported her seizure spells occurred

approximately every two months but have since improved based on an increase of

Topamax to a 200 mg dose. She was taken off her medication and purposely sleep

deprived during her stay to try to capture any seizure events but her testing results

were normal.

      On February 20, 2017, Djedovic was seen by neuropsychologist F. Timothy

Leonberger, Ph.D. for a consultative exam. When asked why she was unable to

work full-time Djedovic replied that she was not stable after the injury to her head,

sometimes she would find herself lying down on the floor, and she had headaches.

[Tr. 464] She reported that she lived in a house with her two children and that her

parents lived close by. She said that she liked someone to be with her at all times

due to the possibility that she may have a seizure. Her parents, husband, and two
                                          9
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 10 of 23 PageID #: 1364




teenage children help in this regard. [Tr. 466] She cooks but rquires to have

someone with her. She can do laundry but gets help from her family because she

likes to avoid stairs. She continues to drive when someone is with her because she

has a aura that warns her of a pending seizure activity. She can handle her own

finances. She goes shopping and out to dinner, meeting with friends, watching her

children’s activities, playing video games, and visiting with her parents on a daily

basis. Dr. Leonberger observed that Djedovic was awake, alert, and oriented

during his interview with her. Her thinking was logical and sequential with no

thought disorder present. Her mood appeared to be depressed. Her attention /

concentration did not appear to be good. No unusual gait or motor abnormalities

were observed. Djedovic reported that she was depressed most of the time due to

her headaches and her unpredictable seizure activity. She has disruptied sleep and

spends 1 to 2 hours awake in the middle of the night. [Tr. 466] She reported that

her last seizure occurred approximately 2 ½ months earlier. [Tr. 465] Dr.

Leonberger diagnosed Djedovic as having persistent depressive disorder. [Tr. 467]

      On March 3, 2017, a state agency psychologist, Martin Isenberg, Ph.D.,

reviewed Dejdovic’s records and opined that Djedovic would have moderate

limitations in understanding, remembering, applying information, concentrating,

persisting, and maintaining pace. [Tr. 84] She also had mild limitations in


                                          10
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 11 of 23 PageID #: 1365




interacting with others and with adapting or managing herself. She had no other

limitations in the category of sustained concentration and persistence.

      The last date Djedovic was eligible for disability benefits was March 31,

2017 (last date insured). Following that date, on June 14, 2017, Djedovic reported

to SLUCare that she had a seizure while driving and hit a tree but was not injured.

[Tr. 1132] She stated that this was the first seizure she had recently. She had

stopped taking her antiseizure medicine because she had been sick for about a

month with nausea, vomiting, and diarrhea. [Tr. 1139]

      On August 14, 2017, Djedovic was seen by psychiatrist Adam J. Sky, M.D.

for an independent psychiatric evaluation. [Tr. 998] Djedovic told Dr. Sky that

her seizures occurred “maybe every month.” [Tr. 999]      The following month, on

September 8, 2017, Djedovic was seen at SLUCare. She reported that she had

seizures approximately every three months. On April 4, 2018, Djedovic was seen

at SLUCare and reported that she had a seizure in March 2018 but that her seizure

frequency varies and that she is sometimes seizure free for a couple of months.

[Tr. 1173]

      The hearing before the Administrative Law Judge

      On September 18, 2018, 18 months after the date Djedovic was last insured,

Djedovic appeared for her hearing before the ALJ. Djedovic’s attorney testified

that she suffers from seizures that are of such severity she is unable to work. He
                                         11
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 12 of 23 PageID #: 1366




testified that the seizures are happening multiple times a month. She also suffers

from headaches and anxiety and has limitations with her memory and

concentration. [Tr. 57] Djedovic testified that she has seizures sometimes twice a

week, sometimes more. She testified that she sometimes falls to the ground or

finds a family member helping her to the couch. She rests or takes a nap after a

seizure. [Tr. 59] She testified that she has headaches every day and gets less than

four hours of sleep at night because of the headaches. [Tr. 65] She testified that

she gets dizzy when she stands and likes to have something to hold onto because

she is afraid of having a seizure and falling. She uses a cane sometimes. [Tr. 66]

If she sits more than 40-50 minutes it’s hard for her to get up.

      She still drives to take the kids to school less than a mile from their house.

[Tr. 59] At home she just sits or lays down and talks with her family if they are

there. She tries to cook with her mom or sister and goes to the grocery store with

them. [Tr. 67 - 68]

      Under questioning from her attorney, Djedovic testified that she has

depression because she can’t sleep. [Tr. 68] When asked about her memory,

Djedovic testified she doesn’t remember “some of the past stuff, what happened.”

When asked if she can concentrate and focus on things she responded, “No I

can’t.” She also testified that when she goes to the bathroom, showers, or dresses


                                          12
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 13 of 23 PageID #: 1367




herself she always wants a family member around based on her fear of seizures.

She used to play soccer but doesn’t anymore for fear of seizures. [Tr. 69]

      The ALJ then posited the following hypotheticals to the vocational expert

based on Djedovic’s age, education, and past work experience, who is limited as

follows:

      [the] individual can lift up to 20 pounds occasionally; lift/carry up to 10
      pounds frequently … stand/walk for about six hours and sit for up to
      six hours in an eight-hour workday with normal breaks …occasionally
      climb ramps or stairs; never climb ladders, ropes, or scaffolds …
      occasionally balance, stoop, kneel, crouch, and crawl … should avoid
      exposure to operational control of moving machinery, unprotected
      heights, and exposure to hazardous machinery … work limited to
      simple, routine, and repetitive tasks.

[Tr. 74]

      The vocational expert opined that such an individual could not return to

Djedovic’s past work but could do a broad range of light work. The ALJ modified

the hypothetical to be an individual who can “stand/walk for about two hours and

sit for up to six hours in an eight hour workday with normal breaks.” [Tr. 74] The

vocational expert opined that such an individual could perform sedentary and

unskilled work. The ALJ asked whether such work would be available for an

individual who had a seizure two times a month. The vocational expert stated that

if these seizures could happen any time including at work and that the individual




                                          13
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 14 of 23 PageID #: 1368




would need to lay down afterwards then the individual would not be able to hold

down a job. [Tr. 76]

      ALJ Decision

      The ALJ found that Djedovic met the insured-status requirements of the

Social Security Act through March 31, 2017. [Tr. 15] He found that Djedovic had

not engaged in substantial gainful activity from her alleged onset date on July 15,

2015 through her date last insured on March 31, 2017. [Tr. 17] He also found that

Djedovic suffers from the following severe impairments: “chronic headaches,

seizures, and depression.” [Tr. 18] The ALJ found that, through the date last

insured, this combination of severe impairments did not equate to one of the

listings denominated in 20 CFR 404, Subpt. P, App. 1. [Id.] The ALJ found that,

through the date last insured, Djedovic was unable to perform any past relevant

work. [Tr. 29]

      After evaluating Djedovic’s claims, the medical opinion evidence, and the

medical evidence of record, the ALJ determined that Djedvoic retained the residual

functioning capacity (RFC) to:

             perform light work as defined in 20 CFR 404.1567(b) with
             some exception. The claimant can lift up to 20 pounds
             occasionally and 10 pounds frequently. She can
             stand/walk or about 2 hours and sit for up to 6 hours in an
             8-hour workday, with normal breaks. She can occasionally
             climb ramps or stairs, but never climb ladders, ropes, or
             scaffolds. She can occasionally balance, stoop, kneel,
                                         14
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 15 of 23 PageID #: 1369




             crouch, crawl. She should avoid exposure to hazardous
             machinery. Her work is limited to simple, routine and
             repetitive tasks.

      [Tr. 29]

      The ALJ consulted a vocational expert (VE) to assess whether jobs within

Djedovic’s RFC existed in significant numbers in the national economy. [Tr. 30]

The VE identified the sedentary / unskilled jobs of stuffer, inspector, and table

worker. The VE identified 40,000 stuffer jobs, 42,000 inspector jobs, and 44,000

table worker jobs nationwide. [Tr. 31] The ALJ therefore determined that

Djedovic was not disabled within the meaning of the Social Security Act through

March 31, 2017, the last day insured. [Tr. 31]

      Djedovic appeals the ALJ’s decision asserting that benefits should be

awarded because the ALJ erred by: 1) posing an improper hypothetical to the

vocational expert by omitting impairments regarding Djedovic’s concentration,

persistence, and maintenance of pace; and 2) failing to give deference to one of

Djedovic’s treating physician’s opinions.

      LEGAL STANDARD

      To be eligible for disability insurance benefits under the Social Security Act,

Djedovic must prove that she is disabled. Pearsall v. Massanari, 274 F.3d 1211,

1217 (8th Cir. 2001); Baker v. Secretary of Health & Human Servs., 955 F.2d 552,

555 (8th Cir. 1992). The Social Security Act defines disability as the “inability to
                                          15
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 16 of 23 PageID #: 1370




engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). An individual will be declared disabled “only

if [her] physical or mental impairment or impairments are of such severity that

[she] is not only unable to do [her] previous work but cannot, considering [her]

age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).

      To determine whether a claimant is disabled, the Commissioner engages in a

five-step evaluation process. See 20 C.F.R. § 404.1520; Bowen v. Yuckert, 482

U.S. 137, 140-42 (1987). The Commissioner begins by deciding whether the

claimant is engaged in substantial gainful activity. If the claimant is working,

disability benefits are denied. Next, the Commissioner decides whether the

claimant has a “severe” impairment or combination of impairments, meaning that

which significantly limits her ability to do basic work activities. If the claimant’s

impairment(s) is not severe, then she is not disabled. The Commissioner then

determines whether claimant’s impairment(s) meets or equals one of the

impairments listed in 20 C.F.R., Part 404, Subpart P, Appendix 1. If claimant’s

impairment(s) is equivalent to one of the listed impairments, she is conclusively

disabled. At the fourth step, the Commissioner establishes whether the claimant
                                          16
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 17 of 23 PageID #: 1371




can perform her past relevant work. If so, the claimant is not disabled. Finally, the

Commissioner evaluates various factors to determine whether the claimant is

capable of performing any other work in the economy. If not, the claimant is

declared disabled and becomes entitled to disability benefits.

      I must affirm the Commissioner’s decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402

U.S. 389, 401 (1971); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002).

Substantial evidence is less than a preponderance but enough that a reasonable

person would find it adequate to support the conclusion. Johnson v. Apfel, 240

F.3d 1145, 1147 (8th Cir. 2001). Determining whether there is substantial

evidence requires scrutinizing analysis. Coleman v. Astrue, 498 F.3d 767, 770 (8th

Cir. 2007).

      I must consider evidence that supports the Commissioner’s decision as well

as any evidence that fairly detracts from the decision. McNamara v. Astrue, 590

F.3d 607, 610 (8th Cir. 2010). If, after reviewing the entire record, it is possible to

draw two inconsistent positions and the Commissioner has adopted one of those

positions, I must affirm the Commissioner’s decision. Anderson v. Astrue, 696

F.3d 790, 793 (8th Cir. 2012). I may not reverse the Commissioner’s decision

merely because substantial evidence could also support a contrary outcome.

McNamara, 590 F.3d at 610.
                                           17
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 18 of 23 PageID #: 1372




      When evaluating evidence of pain or other subjective complaints, the ALJ

should not ignore the subjective testimony of the claimant, even if it is

uncorroborated by objective medical evidence. Basinger v. Heckler, 725 F.2d

1166, 1169 (8th Cir. 1984). The ALJ may, however, disbelieve a claimant’s

subjective complaints when they are inconsistent with the record as a whole. See

e.g., Battles v. Sullivan, 902 F.2d 657, 660 (8th Cir. 1990). In considering the

subjective complaints, the ALJ is required to consider the factors set out by Polaski

v. Heckler, 739 F.2d 1320 (8th Cir. 1984), which include:

      [The] claimant’s prior work record, and observations by third
      parties and treating and examining physicians relating to such
      matters as: (1) the claimant’s daily activities; (2) the duration,
      frequency, and intensity of the pain; (3) precipitating and
      aggravating factors; (4) dosage, effectiveness and side effects of
      medication; and (5) functional restrictions.

Id. at 1322. When an ALJ explicitly finds that the claimant’s testimony is not

credible and gives good reasons for the findings, the court will usually defer to the

ALJ=s finding. Casey v. Astrue, 503 F.3d 687, 696 (8th Cir. 2007). However, the

ALJ retains the responsibility of developing a full and fair record in the non-

adversarial administrative proceeding. Hildebrand v. Barnhart, 302 F.3d 836, 838

(8th Cir. 2002).




                                          18
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 19 of 23 PageID #: 1373




      ANALYSIS

      A. The ALJ’s hypothetical to the vocational expert was supported by the

record and took into account a limitation on Djedovic’s concentration, persistence,

and maintenance of pace.

      Djedovic contends that the ALJ erred by failing to expressly detail

Djedovic’s alleged limitations in concentration, persistence, and maintenance of

pace in the hypothetical proposed to the vocational expert. “A hypothetical

question must precisely describe a claimant’s impairments so that the vocational

expert may accurately assess whether jobs exist for the claimant.” Newton v.

Chater, 92 F.3d 688, 695 (8th Cir. 1996). When an expert’s testimony is based on

an insufficient hypothetical it cannot be deemed substantial evidence to support a

finding of “no disability.” Id. In Newton, the ALJ acknowledged that the medical

records supported a finding that the claimant often had deficiencies of

concentration, persistence, and pace. But instead of listing the details of those

limitations the ALJ merely limited the claimant to simple work in the hypothetical

to the vocational expert. The Eighth Circuit Court of Appeals reversed because it

found the ALJ’s hypothetical limitation to simple work did not fully inform the

vocational expert of the multiple limitations found in the claimant’s medical record

including:


                                          19
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 20 of 23 PageID #: 1374




      moderate deficiencies in his ability to carry out detailed instructions,
      maintain attention and concentration for extended periods, perform
      activities within a schedule, maintain regular attendance, be punctual
      within customary tolerances, complete a normal work week, and
      perform at a consistent pace without an unreasonable number and
      length of rest periods.

Id. Such extensive and detailed limitations do not exist in the medical record in the

present case. Dr. Isenberg noted that Djedovic had moderate limitations in

concentration, persistence, and pace [Tr. 84] but clarified that the limitation only

applied to the ability to carry out detailed instructions. He noted that she was not

significantly limited in the ability to: carry out very short and detailed instructions;

maintain attention and concentration for extended periods; perform activities

within a schedule, maintain regular attendance, and be punctual within customary

tolerance; to sustain an ordinary routine without special supervision; to make

simple work-related decision; and to complete a normal workday and workweek

and to perform at a consistent pace with normal rest periods. He concluded

Djedovic is capable of simple repetitive work. [Tr. 90]

      Consultative psychologist Dr. Leonberger met with Djedovic only one time

and opined that she had a marked impairment in concentration, persistence, and

pace. [Tr. 467] In contrast to the doctors’ opinions in Newton, Dr. Leonberger did

not elaborate further on this aspect of his opinion. The ALJ gave little weight to

Dr. Loenberger’s opinion because it was based on Djedovic’s neurological

                                           20
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 21 of 23 PageID #: 1375




impairments due to her seizure disorder and frequent headaches. Dr. Loenberger is

a psychologist and not a neurologist so his opinion in this area was discounted by

the ALJ. [Tr. 26] An ALJ may discount an opinion by a medical source when it is

beyond his expertise. Wildman v. Astrue, 596 F.3d 959. 967 (8th Cir. 2010).

      The ALJ’s hypothetical to the vocational expert in the present case limited

Djedovic’s functional residual capacity to perform simple work. Because this

hypothetical captured Djedovic’s moderate limitation in carrying out detailed

instructions it sufficiently included all of Djedovic’s limitations in concentration,

persistence, and pace. The ALJ’s hypothetical did not run afoul of the decision in

Newton based on the factual distinction between the cases. See Faint v. Colvin, 26

F. Supp.3d 896, 911 (E.D. Mo. 2104) (distinguishing Newton regarding

hypothetical for concentration, persistence, and pace). See also King v. Berryhill,

No. 1:18 CV 23 NCC, 2019WL1200334 at *6 (E.D. Mo. 2019) (collecting cases

holding a hypothetical for simple, routine and repetitive tasks may sufficiently

encompass moderate limitations in concentration, persistence, and pace). As a

result, I find that the ALJ did not err in his hypothetical to the vocational expert.

      B. The ALJ did not err in failing to give deference to one of Djedovic’s

treating physician’s opinions.

      In a three-line letter dated August 24, 2016, Djedovic’s treating physician,

Dr. Doucette, wrote to whom it may concern that Djedovic was being treated for
                                           21
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 22 of 23 PageID #: 1376




posttraumatic epilepsy and traumatic brain injury and that she is not medically fit

to work. [Tr. 955] Djedovic asserts that the ALJ erred by not giving Dr.

Doucette’s opinion any weight. A treating physician’s opinion regarding a

claimant’s impairments will be granted controlling weight “provided that the

opinion is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with other substantial evidence in the

record. Singh v. Apfel, 222 F.3d 448, 452 (8th Cir. 2000). However, a medical

provider’s opinion that a claimant is “unable to work” is not entitled to any weight

because it involves a decision that is reserved for the Commissioner. Ellis v.

Barnhart, 392 F.3d 988, 944 (8th Cir. 2005). The ALJ gave no weight to Dr.

Doucette’s opinion that Djedovic was unable to work because this determination is

solely one to be made by the Commissioner. [Tr. 25] Moreover, Dr. Doucette’s

opinion lacked any explanation or support. She did not offer a function-by-

function analysis or cite to any medical evidence or testing to support her opinion.

Furthermore, multiple medical tests did not reveal any abnormalities in Djedovic’s

brain functions or capture any physical basis for her claimed seizures. Dejdovic’s

claim at her hearing that she was having seizure episodes twice a week or more

was not supported by the medical record. Substantial evidence in the medical

records indicates that Djedovic seizures were being responsive to treatment and her

episodes, before her last insured date on March 31, 2017, were limited to one or
                                         22
Case: 4:19-cv-02362-RWS Doc. #: 15 Filed: 09/30/20 Page: 23 of 23 PageID #: 1377




less every two months. As a result, the ALJ did not err in failing to give deference

to Dr. Doucette’s opinion regarding Djedovic’s ability to work.

      Accordingly,

      IT IS HEREBY ORDERED that the final decision of the Commissioner of

Social Security is affirmed.

      An appropriate Judgement will be entered on this date.




                                       _________________________________
                                       RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE

Dated this 30th day of September, 2020.




                                          23
